                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

  CECIL WAYNE PROCTOR                                                                   PLAINTIFF


  v.                                    Civil No. 4:18-cv-4029

  HEAD NURSE S. KING; and
  NURSE CHELSEY                                                                        DEFENDANT
                                               ORDER

       Cecil W. Proctor filed his Motion for Leave to Appeal In Forma Pauperis (IFP) on February

28, 2019. (ECF No. 33). The IFP application is GRANTED. Pursuant to the Prison Litigation

Reform Act, the Clerk is directed to collect the $505 filing fee from the Plaintiff.

       IT IS SO ORDERED, this 4th day of March 2019.

                                                       /s/ Barry A. Bryant
                                                       HON. BARRY A. BRYANT
                                                       UNITED STATES MAGISTRATE




                                                   1
